Per Curiam:
We are of opinion that the compulsory nonsuit in this case was entirely justified by the evidence. The plaintiff, at the time he was injured, was between nine and ten years of age. He was not upon the railroad at any public crossing, or any place where he had a right to be. He was a mere trespasser. He was walking between the tracks; and, to avoid some water lying there, stepped upon the end of the ties, and was struck by a car after he had walked about three steps. This is his own account of the accident, and we need go no further. The car was a low, unloaded brick car, without an engine attached; and, if the man on the car saw plaintiff at all, he could hardly have anticipated that the boy would step on the track just in front of the moving cars. Much as we regret the accident, we cannot hold the railroad company responsible, unless we lay down the broad principle that for every accident involving injury to life and limb some one must make compensation.
Judgment affirmed.